Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive.  The applicant argues that the amended language of at least independent claims 1, 8 and 15 are sufficient to overcome the previously applied 35 USC 101 abstract idea rejection.  The Examiner respectfully disagrees.  The amended language only recites to “transmit” the previously calculated to a storage location and in this case to “a print engine.”  The calculated data is not utilized in any practical application.  Further, as per the Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity.  The MPEP discloses transmitting data over a network as is well-understood, routine, conventional (2106.05(d)(II)(i) transmitting data over a network, where sending is interpreted as transmitting).  Therefore, the claim limitation does not include elements that amount to significantly more.  Claims 1-20 are not patent eligible.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mathematical calculations and/or a mental process. 
This judicial exception is not integrated into a practical application because the claimed limitations are only directed to the generation of a mathematical outcome [i.e. answer] utilizing an existing function and data. 
Under its broadest reasonable interpretation, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the calculations only involve reference gathered data which can be written using pen and paper and are not so complex as to preclude performance by a human as a mental process.  Other than the steps being drawn to a mathematical relationship/calculation or mental process, there are no additional elements which direct the claim to a practical application or improve a particular field of technology.  While the claim 1 system and claim 15 computer readable medium recite a processor and/or a memory, each are claimed at a high-level of generality such that it amounts to no more than mere instruction to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the amended language only recites to “transmit” the previously calculated to a storage location and in this case to “a print engine.”  The calculated data is not utilized in any practical application.  As per the Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity.  The MPEP discloses transmitting data over a network as is well-understood, routine, conventional (2106.05(d)(II)(i) transmitting data over a network, where sending is interpreted as transmitting).  Therefore, the claim limitation does not include elements that amount to significantly more.  Claims 1-20 are not patent eligible.
Dependent claims 2-7, 10-14 and 16-20 are directed to further defining the mathematic variables and/or mathematical data combination and do not integrated the abstract idea into a practical application.  Dependent claim 8 merely defines a general technological field but does not recite positive application of the computed data.
Claims 1-20 are not patent eligible.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The prior art of record does not anticipate nor disclose generating weighting factors for the blended input color based on the first primary color value and the second primary color value of the blended input color included in the received image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kopatzik et al., (EP 0768001) discloses utilizing complementary weighting factors during optimization for stochastic threshold arrays.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672